Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janet Jackson-Coty on 3/22/2021.

The application has been amended as follows: 
The specification amendments of 12/23/2020 are entered.
The drawing amendments of 12/23/2020 are entered.
Claims 21-39 of 12/23/2020 are cancelled.
New claims 40-45 are added:

Claim 40: (new) A system comprising: 
a paintbrush having an elongated handle having a free end, and a wider end opposite the free end, the wider end is generally flat, and a plurality of bristles attached to the wider end of the handle, and 
a spherical body having a center along an axis, a through hole parallel to and offset from the axis, a rectangular groove that extends into the spherical body in communication with the through hole; and 


Claim 41: (new) The system of claim 40, wherein an exterior surface of the spherical body includes gripping surfaces for receiving a user's thumbs.

Claim 42 (new): The system of claim 40, wherein the gripping surfaces comprise at least one concave depression and includes indicia.

Claim 43 (new): The system of claim 40, the spherical body includes a convex surface capable of engaging a user’s palm.

Claim 44 (new): The system of claim 40, wherein the spherical body comprises a compressible material to allow the paintbrush to be inserted into the through hole.

Claim 45 (new): The system of claim 40, wherein the bristles of the paintbrush are outside of the spherical body adjacent to the rectangular groove.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In combination with the other claim language, examiner notes that the spherical body, with the offset through hole and rectangular groove in communication with the through hole, and the paintbrush in the position of claim 40, is not taught in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677